375 F.2d 298
James W. CORRINGTON, Appellant,v.James E. WEBB, etc., et al., Appellees.
No. 21047.
United States Court of Appeals Ninth Circuit.
April 5, 1967.

Lionel Richman, Lewis Garrett, Herbert M. Ansell, Los Angeles, Cal., for appellant.
John K. Van de Kamp, U.S. Atty., Frederick M. Brosio, Jr., Asst. U.S. Atty., Chief Civil Div., Larry L. Dier, Asst. U.S. Atty., Los Angeles, Cal., for appellees.
Before BARNES and JERTBERG, Circuit Judges, and HALBERT, District judge.
PER CURIAM:


1
Appellant instituted this action in the district court seeking reinstatement to the Civil Service position from which he was removed, and back pay.  The district court granted the government's motion for summary judgment on the ground of laches, there being a thirty-four month delay between final removal of appellant from his position at the administrative level and the filing of the law suit to review that removal.


2
We find no abuse of discretion on the part of the district judge in the granting of the government's motion for summary judgment on the ground of laches.


3
Affirmed.